Title: To John Adams from François Adriaan Van der Kemp, 12 March 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear and respected Sir!
Oldenbarneveld 12 March 1813.
My Sending the wreath unaccompanied bÿ a Single line was occasioned bÿ a Short excursion to Sacket’s Harbour—to take a view of the boasted powerful defence of our frontiers, after the Surprise of Ogdensburg, courted So long bÿ the iterated incursions on the defenceless and peaceble Canadiens. It was indeed a Severe retaliation from which the Inhabitants Shall not recover in manÿ years—although all the robbed private propertÿ is restored or compensated—of which has actually been made a beginning. The loss of public property in cannon—ammunition—stores—is considerable, and Severely felt.
I arrived tuesdaÿ a week past at the Harbour—where I found a great deal of confusion, and the immediate expectation, of an attack by a Superiour force without adequate means of resistance—although a Superfluity of blustering vaunting to beat the Brittish—if only 3000 Brittish Should dare to undertake it! The place howewer had more the appearance of a crowded noisÿ European fair, than that of a well-regulated—fortified camp—Everÿ one went in and out at pleasure—frend and foe. Boy Seemed master, to appearance, and a gloom was Spread over the more prudent bÿ their critical Situation, and prevailing Sickness. There were the Baltimore Sons of Erin—with the greens of N. york—and the valiant Col. Mcclure, who would fight the Devil—all these, I doubt not, would fight well if well leaded—There was Col. Macomb with his regulars—and a Few Troopers—with the Parthers—Elamites—and those of Mesopatamia of our raw militia—I inspected too the Navÿ—tho’ in infancÿ, in an excellent condition—full of activity—and obeying order at a wink the crew—under the gallant Leonard and Woolseÿ—the Saÿlors who would have been chosen  by anÿ Naval Commander for an arduous entreprise—the marines—in the best discipline, under their brave and modest Capt. Smith—If the Harbour could be Saved—it would be through this Navy—But—I had not a Shadow of apprehension, that an attack was intended—The only view—I presume—Shall appear was to fix our attention upon that Spot—to lure there all our possible forces—while daÿ after daÿ, their troops in rapid Succession—are marching to the Western parts towards Harrison. From there I fear the Sad tidings maÿ be expected.
This Short excursion was beneficial to mÿ health—having been during the whole winter in mÿ Studÿ—I was much in want of Some relaxation At mÿ return I heard the mournful tiding of mr Livingston’s death—I lament the loss of this valuable frend—one of the first—with whom I associated in this countrÿ—He was a worthy man—to me—and affectionate frend: the loss to this State in respect to arts and Sciences is irreparable—at least I knew not one, to Succeed him. I feel in mÿ Solitude a double pang—at last I Shall be left alone—If the Sketches on Calvin are not printed, as I am apprehensive—now Buckminster is gone, and the Repositorÿ Shall be discontinued, by want of Support—I Shall demand—that they are returned to you; when you maÿ peruse these at leisure—and return them you to me—when an opportunity offers herself.
If I do not deceive mÿself—Dr Morse Shall have no reason to complain of me, if they were published:—I treated him allways with respect and delicacÿ—and can not be intimidated—not even by Clerical frowns as long theÿ do not possess power—to destroÿ the Bodÿ; when they might pretend to be willing to Save the Soul. My Achaic Republick—my Philosophical researches—could they be printed, would raise the hue and crÿ of various tribes more loudlÿ—than the Sketches on Servetus in England no clamour has been raised against them;—and they would have appeared in a more dark hue—had I Shown—how cruelly Calvin persecuted Castalio—although a Trinitarian, but who was not pliant enough to the haughty Calvin—and yet, in my opinion—a large Share of Calvin’s Sin owes its birth by his being involved—deeplÿ—in the practical Squabbles, of Geneve at that period.
I read Berkeley—Locke and Hume—and made now a beginning again with the essays of the Latter—and take then some refreshment by the Classics—I read Hume now with more pleasure, and to more advantage than for thirtÿ ÿears—but—this does not prevent—to wish your instructions upon light and colours—I expected from the late Chancellor Some relief of mÿ doubts—now it is your province—as—to tell you the truth—how longer I consider the Subject, how more prone I am, to doubt the real existence of colours. It remains a beautiful phantom.
Are you informed—in what noble familÿ’s possession Newton’s mss remain? impart to me this knowledge. So maÿ be found among John Adams’s a Short account of his persecution by the Quakers—intended for his frend v. d. kemp—with many other valuable Mss.
After this trial with my Ms—I believe—I Shall give up the idea at once—and return to Montaigne and Sterne—and laugh—now and then—what perhaps vanity makes me wish to correct.
My head is not in good order—to writ coherently—So that you will excuse it—but I would not delaÿ it longer. About Sember—you maÿ See a verÿ good biography of Eikhorn in the General Repositorÿ—J. D. Michaelis was a man with great parts—of learning and judgment. In his writings and Character he had the faults of manÿ of his countrymen—he wrote a vast deal for bread—or—if you please—for money—His Introd. in the N.T—translated and enriched with valuable notes by Dr Marsh—and his Commentaries on the Mosaic Laws are amongst his most meritorious works.
I never read Xenophon on Democracÿ—I have nothing of him as his memorabilia—ed. bÿ Wÿttembach—Altho—I am an enemÿ to Subscriptions—as this contains no article of faith—I willinglÿ “calculum adjicio Xenophonti—or to John Adams”—who ever of the two is the Father of that luminous observation. If I could come at Quincÿ—I presume,—“con silentem reum invenirem”—but I would not Saÿ So—if I had copied the Same Observation in this Letter—as the Devil if full of malice—and one or other—apprehensive from our continued correspondence—that Some conspiracy was Set a geoing—might break mÿ Seal—
Now—just now—I can give you Some good—and pleasing news—Mr Busti writes me—I Send you the Morgante of Pulci—and Ricciardetto of Palavicini—and Machiavelli opere—
Now I Shall read his Mandragora—after which I lounged for more than thirty years. I did not know—that that famous comedic was levelled against Priest-craft. He must have been an extraordinarÿ man! I am indebted to him—tho I was alone acquainted with his Decades—his Princeps and Hist. Florentine—more—than to a Dozen European Politicians.
Favour me with your continued frendship—recommend me to Mrs Adams—as long I breathe—with warm gratitude—I Shall remain / Your affectionate and obliged frend



Fr. Adr. vanderkempP.S. “Mr. Busti congratulates me, for having laid aside the thought of meddling with that extensive plan—of which he did See the Sketch—It Surpasses the powers of one Single Individual—even manÿ Subordinate points would require a combinations of talent, to execute them well—and that it would be nearly impossible yet—to give a true detail of the events in our days—after all it remains a doubtful question, if the world would learn wisdom from it—if it was executed in the best manner” Perhaps Mr Busti is right correct. I Should howerwer wish—that the work was tried—Should you disapprove—that I did Send the Sketch to one of the Philadelphia journals—It might be, that they would insert it—If it obtains your approbation, I Shall prepare one for mÿ Son. Adio!